DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-30, 35-37, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Barabash et al. in Pub. No. US 2016/0173535 A1, hereinafter referred to as Barabash, in view of Stumpert et al. in Pub. No. US 2012/0113937 A1, hereinafter referred to as Stumpert.
 	Regarding claim 28, Barabash discloses an apparatus (42), comprising: a memory (72); and a processor (70), wherein instructions stored in the memory, when executed by the processor, cause the processor to: establish, via a network interface (not shown), a communication link (64) with a local edge server (42) located remote to a mobile core network (26); and configure a virtual switch (36, 46) to cause a data packet to be sent via the network interface to the local edge server for processing based on a filtering rule (e.g. data forwarding rule) (paragraphs [0005], [0018]-[0019], [0021], [0024], [0026], [0032]-[0033], FIGs. 1 & 2).
 	Barabash differs from the claim, it does not disclose that the filtering rule uses a general packet radio service (GPRS) tunneling protocol (GTP) identifier (GTP-ID) or an Internet Protocol (IP) address included in the data packet to determine to send the data packet to the local edge server for processing, which is well known in the art and commonly applied in communications field for data flow control purpose.
 	Stumpert, for example, from the similar field of endeavor, teaches the same feature of providing filtering rule that uses a general packet radio service (GPRS) tunneling protocol (GTP) identifier (GTP-ID) or an Internet Protocol (IP) address included in the data packet to determine to send the data packet to the local edge server for processing (paragraphs [0049], [0060], [0062]-[0063]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to incorporate the packet filtering rule of Stumpert into the apparatus provided by Barabash, to provide conventional data flow control to further enhance the system efficiency.
 	Regarding claim 29, Barabash in view of Stumpert disclose that the filtering rule is to designate data packets for processing at the local edge server or processing at the mobile core network based on a GTP-ID or an IP address included in data packets received by the virtual switch (paragraphs [0032]-[0033] in Barabash, paragraphs [0062]-[0063] in Stumpert).
 	Regarding claim 30, Barabash in view of Stumpert disclose that the filtering rule to be provided by a content provider for a service, wherein the data packet sent to the local edge server for processing is associated with the service (paragraph [0026] in Barabash).
 	Claims 35-37 are rejected for substantially identical reasons as claims 28-30, except each claim is in a non-transitory computer-readable storage medium (CRM) claim format, which is also taught by Barabash (paragraph [0006]).
 	Claims 42-44 are rejected for substantially identical reasons as claims 28-30, except each claim is in a method claim format, which is also taught by Barabash (paragraph [0004]).
Claims 31, 38 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Barabash in view of Stumpert, as applied to claims 30, 37 and 44 above, and further in view of Head et al. in Pub. No. US 2015/0350912 A1, hereinafter referred to as Head.
 	Regarding claim 31, Barabash in view of Stumpert also disclose the feature of including a bearer identification (ID) or an access point name (APN) to designate data packets received by the virtual switch to be sent to the local edge server for processing, wherein the instructions are to further cause the processor to configure the virtual switch to translate the bearer ID or APN to generate a GTP-ID or generate an IP address to use in the filtering rule (paragraphs [0049], [0060], [0062]-[0063] in Stumpert).  But they fail to disclose the feature of utilizing a content provider to provide the filtering rule via a control plane message, which is also considered well known and commonly applied in communications field for providing communication between control plane and data plane.
 	Head, for example, also from the similar field of endeavor, teaches the same feature of utilizing a content provider to provide the filtering rule via a control plane message (paragraphs [0090], [0097], [0100] & [0106]) to provide conventional data communication between control plane and data plane.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to incorporate the utilization of content provider and control plane message of Head into the apparatus provided by Barabash in view of Stumpert, to provide conventional data communication between control plane and data plane to further enhance the system capability and performance.
 	Claim 38 is rejected for substantially identical reasons as claim 31, except the claim is in a non-transitory computer-readable storage medium (CRM) claim format, which is also taught by Barabash (paragraph [0006]).
 	Claim 45 is rejected for substantially identical reasons as claim 31, except the claim is in a method claim format, which is also taught by Barabash (paragraph [0004]).
Claims 32-34, 39-41 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Barabash in view of Stumpert, as applied to claims 28, 35 and 42 above, and further in view of Yoshikawa et al. in Pub. No. US 2019/0191471 A1, hereinafter referred to as Yoshikawa.
 	Regarding claim 32, Barabash in view of Stumpert fail to disclose that to send the data packet to the local edge server for processing comprises to offload the data packet to the local edge server for multi-access edge computing (MEC), which is also well known in the art and commonly applied in communications field for providing specific network environment as required.
 	Yoshikawa, for example, also from the similar field of endeavor, teaches the same feature of providing a specific multi-access edge computing (MEC) network environment (paragraphs [0001]-[0002], [0018]-[0019]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the current invention, to incorporate the specific network environment of Yoshikawa into the apparatus provided by Barabash in view of Stumpert, to provide the same multi-access edge computing (MEC) network environment to meet the specification requirement by the system designer.
 	Referring to claim 33, Barabash in view of Stumpert and Yoshikawa disclose that the
MEC to include GTP encapsulation, GTP decapsulation and packet filtering (paragraph [0049] in Stumpert, paragraphs [0001] & [0019] in Yoshikawa).
 	Referring to claim 34, Barabash in view of Stumpert and Yoshikawa disclose the further feature of: comprising a virtual machine at the local edge server to be configured for MEC, wherein the data packet is offloaded for processing by the virtual machine (paragraph [0021] in Barabash, paragraph [0001] in Yoshikawa).
 	Claims 39-41 are rejected for substantially identical reasons as claims 32-34, except each claim is in a non-transitory computer-readable storage medium (CRM) claim format, which is also taught by Barabash (paragraph [0006]).
 	Claims 46-47 are rejected for substantially identical reasons as claims 32-33, except each claim is in a method claim format, which is also taught by Barabash (paragraph [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 	Jayabalan et al., Hu et al., Nandlall et al., Kovvali et al., and Sathyanarayana et al.  are all cited to show the common feature of communication network utilizing SDN controller and SDN switch for processing network traffic utilizing general packet radio service (GPRS) tunneling protocol (GTP) identifier (GTP-ID) similar to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146. The examiner can normally be reached Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







AH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465